ITEMID: 001-122453
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2013
DOCNAME: DEVECİOĞLU AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Guido Raimondi;Helen Keller;Nebojša Vučinić;Peer Lorenzen
TEXT: A list of the applicants is set out in the Appendix. Additionally, the case and decision numbers of the impugned proceedings appear in the Appendix.
On various dates, the applicants initiated actions before various civil courts or civil proceedings were brought against them before the civil courts. The procedures are still pending before the domestic courts.
A description of the relevant domestic law may be found in Müdür Turgut and Others ((dec.), no 4860/09, §§ 19-26, 26 March 2013).
